— Judgment, Supreme Court, New York County (Kristin Booth Glen, J.), entered November 4, 1991, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s application to annul respondent’s determination terminating his probationary appointment as a correction officer, and dismissed the petition, unanimously affirmed, without costs.
A probationary employee can be terminated without a hearing and without a statement of reasons, judicial review being limited to whether the termination was made in bad faith (Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). Here, petitioner did not meet his burden of showing that respondent acted in bad faith, there being evidence in the record that respondent terminated petitioner because of four unauthorized absences within a period of five months, and that petitioner, by his own admission, did not comply with respondent’s regulations concerning the reporting of illness or injury. Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.